Opinion by
Mr. Justice Cohen,
In this action the plaintiff-tenant sought and obtained a permanent injunction restraining defendant-landlord’s use of distraint for rent and a mandatory injunction requiring arbitration. The chancellor entered an order to this effect, noting exceptions to the defendant, from which the present appeal was taken. The findings of fact, conclusions of law, adjudication and exceptions must be reviewed by the court en banc before a final decree may be entered. Pa. R. C. P., 1517-1519; Cooney v. Pennsylvania Osteopathic Association, 434 Pa. 358, 253 A. 2d 256 (1969); Sessa v. Melnick, 420 Pa. 257, 216 A. 2d 56 (1966). This appeal is premature and must be quashed.
Appeal quashed. Costs on appellant.
Mr. Justice Jones took no part in the consideration or decision of this case,